Exhibit 10.28

MPS GROUP, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT AND PURPOSE

MPS Group, Inc. (the “Company”) hereby amends and restates the MPS Group, Inc.
Executive Deferred Compensation Plan (the “Plan”), effective January 1, 2009.

The purpose of the MPS Group, Inc. Executive Deferred Compensation Plan (“Plan”)
is to aid the Company in retaining and attracting executive employees and
Directors by providing them with tax deferred savings opportunities. The Plan
provides a select group of management and highly compensated employees within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(l) of the Employee
Retirement Income Security Act of 1974, as amended (ERISA) of the Company and
Directors with the opportunity to elect to defer receipt of specified portions
of compensation, and to have these deferred amounts treated as if invested in
specified hypothetical investment benchmarks. The Plan shall be effective for
Base Salary, Bonus Compensation, commission earnings, and Director’s Fees earned
for periods beginning on or after January 1, 2005. The Modis Professional
Services, Inc. Executive Deferred Compensation Plan as in effect on December 31,
2004 (the “Grandfathered Plan”) shall continue to apply with respect to
deferrals made from compensation earned for periods before January 1, 2005. In
addition, for administrative convenience, the Administrative Committee shall
maintain a separate Deferral Account under this Plan for each participant in the
Management Savings Plan to record any amounts payable to such participant under
the Management Savings Plan.

ARTICLE II

DEFINITIONS

Section 2.1

Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA.

Section 2.2

Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.

Section 2.3

Administrative Committee. “Administrative Committee” means the committee
appointed by the Committee pursuant to Article III.



--------------------------------------------------------------------------------

Section 2.4

Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its eligible employees.

Section 2.5

Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).

Section 2.6

Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

Section 2.7

Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.

Section 2.8

Change in Control. Change in Control means, with respect to a Participating
Employer that is organized as a corporation, any of the following events: (i) a
change in the ownership of the Participating Employer, (ii) a change in the
effective control of the Participating Employer, or (iii) a change in the
ownership of a substantial portion of the assets of the Participating Employer.

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the

 

2



--------------------------------------------------------------------------------

members of such Board of Directors prior to the date of the appointment or
election, but only if no other corporation is a majority shareholder of the
Participating Employer. A change in the ownership of a substantial portion of
assets occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Participating Employer, acquires assets from the Participating Employer that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Participating Employer
immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the partnership or a change in the ownership of a substantial
portion of the assets of the partnership, and the provisions set forth above
respecting such changes relative to a corporation shall be applied by analogy.

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

Section 2.9

Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article III of this Plan.

Section 2.10

Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

Section 2.11

Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

Section 2.12

Committee. Committee means the Compensation Committee of the Board of Directors
of the Company. The Compensation Committee may establish and appoint the members
of the Administrative Committee to be responsible for the day to day
administration of the Plan. If no designation is made, the senior Human
Resources officer or his delegate shall have and exercise the powers of the
Administrative Committee.

 

3



--------------------------------------------------------------------------------

Section 2.13

Company. Company means MPS Group, Inc.

Section 2.14

Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Account(s) in accordance with the provisions of
Article VI of the Plan. Company Contributions are credited at the sole
discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

Section 2.15

Company Stock. Company Stock means phantom shares of common stock issued by
Company.

Section 2.16

Compensation. Compensation means a Participant’s base salary, bonus, commission,
Director fees, and such other cash or equity-based compensation (if any)
approved by the Committee as Compensation that may be deferred under this Plan.
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.

Section 2.17

Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article V, and
(ii) the Payment Schedule applicable to one or more Accounts. The Committee may
permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to (90%) of their base salary and up to (100%) of
other types of Compensation for a Plan Year. Directors may defer up to 100% of
their meeting, retainer and other fees. A Compensation Deferral Agreement may
also specify the investment allocation described in Section 9.4.

Section 2.18

Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 7.1 of the Plan.

 

4



--------------------------------------------------------------------------------

Section 2.19

Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article V. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, employee benefit deductions, and other deductions
required by law. Changes to payroll withholdings that affect the amount of
Compensation being deferred to the Plan shall be allowed only to the extent
permissible under Code Section 409A.

Section 2.20

Director. Director means a member of the Board of Directors of the Company.

Section 2.21

Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article IX.

Section 2.22

Effective Date. Effective Date means January 1, 2009.

Section 2.23

Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA, as determined
by the Committee from time to time in its sole discretion.

Section 2.24

Employee. Employee means a common-law employee of an Employer.

Section 2.25

Employer. Employer means, with respect to Employees it employs, the Company and
each Affiliate.

Section 2.26

ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

5



--------------------------------------------------------------------------------

Section 2.27

Fiscal Year Compensation. Fiscal Year Compensation means Compensation earned
during one or more consecutive fiscal years of a Participating Employer, all of
which is paid after the last day of such fiscal year or years.

Section 2.28

Grandfathered Account. Grandfathered Account means amounts deferred under the
Grandfathered Plan prior to January 1, 2005 that were vested as of December 31,
2004.

Section 2.29

Participant. Participant means an Eligible Employee or a Director who has
received notification of his or her eligibility to defer Compensation under the
Plan under Section 4.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible Employee
or a Director. A Participant’s continued participation in the Plan shall be
governed by Section 4.2 of the Plan.

Section 2.30

Participating Employer. Participating Employer means the Company and each
Adopting Employer.

Section 2.31

Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.

Section 2.32

Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

Section 2.33

Plan. Generally, the term Plan means the “MPS Group, Inc. Executive Deferred
Compensation Plan” as documented herein and as may be amended from time to time

 

6



--------------------------------------------------------------------------------

hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.

Section 2.34

Plan Year. Plan Year means January 1 through December 31.

Section 2.35

Retirement. Retirement means a Participant’s Separation from Service after
attainment of age 55.

Section 2.36

Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Retirement of the Participant.

Section 2.37

Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant upon
Separation from Service. Unless the Participant has established a Specified Date
Account, all Deferrals and Company Contributions shall be allocated to a
Retirement/Termination Account on behalf of the Participant.

Section 2.38

Separation from Service. Separation from Service means an Employee’s termination
of employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.

 

7



--------------------------------------------------------------------------------

If a Participant is both a Director and an Employee, the services provided as a
Director shall be disregarded in determining whether there has been a Separation
from Service as an Employee, and the services provided as an Employee shall be
disregarded in determining whether there has been a Separation from Service as a
Director, provided the portion of the Plan in which the Participant participates
as a Director is substantially similar to arrangements covering non-Employee
Directors.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.25 of the Plan, except that
in applying Code sections 1563(a)(l), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code
Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in those sections.

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

Section 2.39

Specified Date Account. Specified Date Account means an Account established by
the Committee to record the amounts payable at a future date as specified in the
Participant’s Compensation Deferral Agreement. Unless otherwise determined by
the Committee, a Participant may maintain no more than five Specified Date
Accounts. A Specified Date Account may be identified in enrollment materials as
an “In-Service Account” or such other name as established by the Committee
without affecting the meaning thereof.

Section 2.40

Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 7.1(c).

Section 2.41

Specified Employee. Specified Employee means an Employee who, as of the date of
his or her Separation from Service, is a “key employee” of the Company or any
Affiliate, any stock of which is actively traded on an established securities
market or otherwise.

An Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.

 

8



--------------------------------------------------------------------------------

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Code section 3401 (a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(l)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of the Employee under Code Sections 872, 893, 894, 911, 931 and
933, provided such compensation is not effectively connected with the conduct of
a trade or business within the United States.

Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.

In the event of corporate transactions described in Treas. Reg. Section 1.409A-l
(i) (6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.

Section 2.42

Specified Employee Identification Date. Specified Employee Identification Date
means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.

Section 2.43

Specified Employee Effective Date. Specified Employee Effective Date means the
first day of the fourth month following the Specified Employee Identification
Date, or such earlier date as is selected by the Committee.

Section 2.44

Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).

Section 2.45

Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service
prior to Retirement.

 

9



--------------------------------------------------------------------------------

Section 2.46

Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(l), (b)(2), and
(d)(l)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.

Section 2.47

Valuation Date. Valuation Date means each Business Day.

ARTICLE III

ADMINISTRATION

Section 3.1

Committee and Administrative Committee Duties. This Plan shall be administered
by the Committee. A majority of the members of the Committee shall constitute a
quorum for the transaction of business. All resolutions or other action taken by
the Committee shall be by a vote of a majority of its members present at any
meeting or, without a meeting, by an instrument in writing signed by all its
members. Members of the Committee may participate in a meeting of such Committee
by means of a conference telephone or similar communications equipment that
enables all persons participating in the meeting to hear each other, and such
participation in a meeting shall constitute presence in person at the meeting
and waiver of notice of such meeting. The Committee shall be responsible for the
administration of this Plan and shall have all powers necessary to administer
this Plan, including discretionary authority to determine eligibility for
benefits and to decide claims under the terms of this Plan, except to the extent
that any such powers are vested in any other person administering this Plan by
the Committee. The Committee may from time to time establish rules for the
administration of this Plan, and it shall have the exclusive right to interpret
this Plan and to decide any matters arising in connection with the
administration and operation of this Plan. All rules, interpretations and
decisions of the Committee shall be conclusive and binding on the Company,
Participants and Beneficiaries.

The Committee has delegated to the Administrative Committee responsibility for
performing certain administrative and ministerial functions under this Plan. The
Administrative Committee shall be responsible for the day-to-day operation of
the Plan and shall have such authority as is required to perform its
responsibilities except to the extent such authority or responsibility is
reserved to the Committee under this Plan or otherwise. The Committee shall have
discretion to delegate to the Administrative Committee such additional duties as
it may determine. The Administrative Committee

 

10



--------------------------------------------------------------------------------

may designate one of its members as a chairperson and may retain and supervise
outside providers, third party administrators, record keepers and professionals
(including in-house professionals) to perform any or all of the duties delegated
to it hereunder.

Neither the Committee nor a member of the Board nor any member of the
Administrative Committee shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection with the administration of this Plan have
been delegated or for anything done or omitted to be done in connection with
this Plan. The Committee and the Administrative Committee shall keep records of
all of their respective proceedings and the Administrative Committee shall keep
records of all payments made to Participants or Beneficiaries and payments made
for expenses or otherwise. The Company shall, to the fullest extent permitted by
law, indemnify each director, officer or employee of the Company (including the
heirs, executors, administrators and other personal representatives of such
person), each member of the Committee and Administrative Committee against
expenses (including attorneys’ fees), judgments, fines, amounts paid in
settlement, actually and reasonably incurred by such person in connection with
any threatened, pending or actual suit, action or proceeding (whether civil,
criminal, administrative or investigative in nature or otherwise) in which such
person may be involved by reason of the fact that he or she is or was serving
this Plan in any capacity at the request of the Company, the Committee or
Administrative Committee. Any expense incurred by the Company, the Committee or
the Administrative Committee relative to the administration of this Plan shall
be paid by the Company and/or may be deducted from the Deferral Accounts of the
Participants as determined by the Committee.

Section 3.2

Claim Procedure. If a Participant or Beneficiary makes a written request
alleging a right to receive payments under this Plan or alleging a right to
receive an adjustment in benefits being paid under this Plan, such actions shall
be treated as a claim for benefits. All claims for benefits under this Plan
shall be sent to the Administrative Committee. If the Administrative Committee
determines that any individual who has claimed a right to receive benefits, or
different benefits, under this Plan is not entitled to receive all or any part
of the benefits claimed, the Administrative Committee shall inform the Claimant
in writing of such determination and the reasons therefor in terms calculated to
be understood by the Claimant. The notice shall be sent within 90 days of the
claim unless the Administrative Committee determines that additional time, not
exceeding 90 days, is needed and so notifies the Participant. The notice shall
make specific reference to the pertinent Plan provisions on which the denial is
based, and shall describe any additional material or information that is
necessary. Such notice shall, in addition, inform the Claimant of the procedure
that the Claimant should follow to take advantage of the review procedures set
forth below in the event the Claimant desires to contest the denial of the
claim. The Claimant may within 90 days thereafter submit in writing to the
Administrative Committee a notice that the Claimant contests the denial of his
or her claim and desires a further review by the Committee. The Committee shall
within 60 days thereafter review the claim and authorize the Claimant to review
pertinent documents and submit issues and comments relating to the claim to the
Committee. The

 

11



--------------------------------------------------------------------------------

Committee will render a final decision on behalf of the Company with specific
reasons therefor in writing and will transmit it to the Claimant within 60 days
of the written request for review, unless the Chairperson of the Committee
determines that additional time, not exceeding 60 days, is needed, and so
notifies the Participant. If the Administrative Committee fails to respond to a
claim filed in accordance with the foregoing within 60 days or any such extended
period, the Company shall be deemed to have denied the claim.

ARTICLE IV

ELIGIBILITY AND PARTICIPATION

Section 4.1

Eligibility and Participation. An Eligible Employee or a Director becomes a
Participant upon the earlier to occur of: (i) a credit of Company Contributions
under Article VI, or (ii) receipt of notification of eligibility to participate.

Section 4.2

Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee or a Director. A
Participant who is no longer an Eligible Employee or a Director but has not
Separated from Service may not defer Compensation under the Plan beyond the Plan
Year in which he or she became ineligible but may otherwise exercise all of the
rights of a Participant under the Plan with respect to his or her Account(s). On
and after a Separation from Service, a Participant shall remain a Participant as
long as his or her Account Balance is greater than zero (0), and during such
time may continue to make allocation elections as provided in Section 9.4. An
individual shall cease being a Participant in the Plan when all benefits under
the Plan to which he or she is entitled have been paid.

ARTICLE V

DEFERRALS

Section 5.1 Deferral Elections, Generally.

 

  (a) A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 5.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 5.2.

 

12



--------------------------------------------------------------------------------

  (b) The Participant shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 7.2.

Section 5.2 Timing Requirements for Compensation Deferral Agreements.

 

  (a) First Year of Eligibility. In the case of the first year in which an
Eligible Employee or a Director becomes eligible to participate in the Plan, he
or she has up to 30 days following his or her initial eligibility to submit a
Compensation Deferral Agreement with respect to Compensation to be earned during
such year. The Compensation Deferral Agreement described in this paragraph
becomes irrevocable upon the end of such 30-day period. The determination of
whether an Eligible Employee or a Director may file a Compensation Deferral
Agreement under this paragraph shall be determined in accordance with the rules
of Code Section 409A, including the provisions of Treas. Reg.
Section 1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

 

  (b) Prior Year Election. Except as otherwise provided in this Section 5.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.

 

  (c) Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

 

  (i) the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

 

  (ii) the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes

 

13



--------------------------------------------------------------------------------

payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-l(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.

 

  (d) Sales Commissions. Sales commissions (as defined in Treas. Reg.
Section 1.409A-2(a)(12)(i)) are considered to be earned by the Participant in
the taxable year of the Participant in which the sale occurs. The Compensation
Deferral Agreement must be filed before the last day of the year preceding the
year in which the sales commissions are earned, and becomes irrevocable after
that date.

 

  (e) Fiscal Year Compensation. A Participant may defer Fiscal Year Compensation
by filing a Compensation Deferral Agreement prior to the first day of the fiscal
year or years in which such Fiscal Year Compensation is earned. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable on the first
day of the fiscal year or years to which it applies.

 

 

(f)

Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable after such 30th day. If the forfeiture
condition applicable to the payment lapses before the end of the required
service period as a result of the Participant’s death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.

 

  (g) Company Awards. Participating Employers may unilaterally provide for
deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation.

 

  (h) “Evergreen” Deferral Elections. The Committee, in its discretion, may
provide in the Compensation Deferral Agreement that such Compensation Deferral
Agreement will continue in effect for each subsequent year or performance
period. Such “evergreen” Compensation Deferral Agreements will become effective
with respect to an item of Compensation on the date such election becomes
irrevocable under this Section 5.2. An evergreen Compensation Deferral Agreement
may be terminated or modified prospectively with respect to Compensation for
which such election remains revocable under this Section 5.2. A Participant
whose Compensation Deferral Agreement is cancelled in accordance with
Section 5.6 will be required to file a new Compensation Deferral Agreement under
this Article V in order to recommence Deferrals under the Plan.

 

14



--------------------------------------------------------------------------------

Section 5.3

Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for the establishment of a Specified Date Account (for
example, the third Plan Year following the year Compensation is allocated to
such accounts.).

Section 5.4

Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.

Section 5.5

Vesting. Participant Deferrals shall be 100% vested at all times.

Section 5.6

Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals:
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
and (ii) if the Participant receives a hardship distribution under the
Employer’s qualified 401(k) plan, through the end of the Plan Year in which the
six month anniversary of the hardship distribution falls. To the extent
permitted under Code Section 409A, in the event a Participant receives a
voluntary early withdrawal or hardship withdrawal from a Grandfathered Account,
the Participant shall not be permitted to make Deferrals to the Plan in the Plan
Year following the Plan Year in which the withdrawal is made.

ARTICLE VI

COMPANY CONTRIBUTIONS

Section 6.1

Discretionary Company Contributions. The Participating Employer may, from time
to time in its sole and absolute discretion, credit Company Contributions to any
Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Retirement/Termination
Account. Directors are not eligible to receive allocations of Discretionary
Company Contributions.

Section 6.2

Vesting. Company Contributions described in Section 6.1, above, and the Earnings
thereon, shall vest in accordance with the vesting schedule(s) established by
the Committee at the time that the Company Contribution is made. Unless
otherwise

 

15



--------------------------------------------------------------------------------

provided, Company Contributions shall become 100% vested upon the occurrence of
the earliest of: (i) the death of the Participant while actively employed,
(ii) the disability of the Participant, as determined by the Committee or
(iii) Retirement of the Participant. The Participating Employer may, at any
time, in its sole discretion, increase a Participant’s vested interest in a
Company Contribution. The portion of a Participant’s Accounts that remains
unvested upon his or her Separation from Service after the application of the
terms of this Section 6.2 shall be forfeited.

If “matching” Company Contributions are made to the Plan, the vesting schedule
will be the schedule applicable to matching contributions under the Company’s
401(k) Plan, unless the Administrative Committee specifies a different schedule.

ARTICLE VII

BENEFITS

Section 7.1

Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:

 

  (a) Retirement Benefit. Upon the Participant’s Separation from Service due to
Retirement, he or she shall be entitled to a Retirement Benefit. The Retirement
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and any Specified Date Accounts with respect to which payments have not
yet commenced. The Retirement Benefit shall be based on the value of that
Account(s) as of the end of the month in which Separation from Service occurs or
such later date as the Committee, in its sole discretion, shall determine.
Payment of the Retirement Benefit will be made or begin the first day of the
month following the month in which Separation from Service occurs, provided,
however, that with respect to a Participant who is a Specified Employee as of
the date such Participant incurs a Separation from Service, payment will be made
or begin on the first day of the seventh month following the month in which such
Separation from Service occurs. If the Retirement Benefit is to be paid in the
form of installments, any subsequent installment payments to a Specified
Employee will be paid on the anniversary of the date the initial installment was
made.

 

  (b) Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death or Retirement, he or she shall be entitled to a
Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Retirement/Termination Account and the unpaid balance of any
Specified Date Accounts. The Termination Benefit shall be based on the value of
that Account(s) as of the end of the month in which Separation from Service
occurs or such later date as the Committee, in its sole discretion, shall
determine. Payment of the Termination Benefit will be made or begin the first
day of the month following the month in which Separation from Service occurs,
provided, however, that with respect to a Participant who is a Specified
Employee as of the date such Participant incurs a Separation from Service,
payment will be made or begin on the first day of the seventh month following
the month in which such Separation from Service occurs.

 

16



--------------------------------------------------------------------------------

  (c) Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. The Specified Date Benefit
shall be equal to the vested portion of the Specified Date Account, based on the
value of that Account as of the end of the month designated by the Participant
at the time the Account was established. Payment of the Specified Date Benefit
will be made or begin the first day of the month following the designated month.

 

  (d) Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the unpaid balances of the Retirement/Termination
Account and Specified Date Accounts. The Death Benefit shall be based on the
value of the Accounts as of the end of the month in which death occurred, with
payment made in the first day of the following month.

 

  (e) Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

 

  (f) Voluntary Early Withdrawals of Grandfathered Accounts. Pursuant to the
Grandfathered Plan, a Participant may elect at any time to voluntarily withdraw
the amounts credited to his or her Grandfathered Account. If such a withdrawal
is requested, the Participant shall forfeit an amount equal to 10% of the
balance of the Grandfathered Account, and, to the extent permitted under Code
Section 409A, he or she shall not be permitted to make Deferrals to the Plan in
the Plan Year following the Plan Year in which the withdrawal is made.

 

17



--------------------------------------------------------------------------------

Section 7.2 Form of Payment.

 

  (a) Retirement Benefit. A Participant who is entitled to receive a Retirement
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement to have
such benefit paid in one of the following alternative forms of payment
(i) substantially equal annual installments over a period of two to fifteen
years, as elected by the Participant, or (ii) a lump sum payment of a percentage
of the Retirement Benefit, with the balance paid in substantially equal annual
installments over a period of two to fifteen years, as elected by the
Participant.

 

  (b) Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in a single lump sum.

 

  (c) Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant.

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service following Retirement, the unpaid balance of a Specified
Date Account with respect to which payments have not commenced shall be paid in
accordance with the form of payment applicable to the Retirement Benefit. The
unpaid balance of any Specified Date Account that has commenced payments will be
paid in a single lump sum at the time specified for payment of lump sum
Retirement Benefits in Section 7.1(a).

 

  (d) Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.

 

  (e) Change in Control. A Participant will receive his or her Retirement
Benefit in a single lump sum payment if Separation from Service occurs within 24
months following a Change in Control. Notwithstanding the foregoing, a
Participant will receive his or her MSP account in a single lump sum within 30
days following a Change in Control, without any requirement for a subsequent
Separation from Service.

A Participant receiving installment payments when a Change in Control occurs,
will receive the remaining Account Balance in a single lump sum within 90 days
following the Change in Control.

 

  (f) Small Account Balances. Notwithstanding any Participant election or other
provisions of the Plan, a Participant’s Accounts will be paid in a single lump
sum if, upon the commencement of his or her Retirement, the combined value of
his or her Accounts is not greater than $15,000.

 

18



--------------------------------------------------------------------------------

  (g) Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.

For purposes of Article VIII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

Section 7.3

Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

ARTICLE VIII

MODIFICATIONS TO PAYMENT SCHEDULES

Section 8.1

Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VIII.

Section 8.2

Time of Election. The date on which a modification election is submitted to the
Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.

Section 8.3

Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.

 

19



--------------------------------------------------------------------------------

Section 8.4

Effective Date. A modification election submitted in accordance with this
Article VIII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.

Section 8.5

Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

Section 8.6

Modifications to Grandfathered Accounts. Notwithstanding the preceding
provisions of this Article VIII, pursuant to the Grandfathered Plan, a
Participant may modify the time or form of payment applicable to a Grandfathered
Account at any time, provided the modification is submitted in writing at least
13 months in advance of the date the Grandfathered Account is scheduled to be
paid, all as set forth in the Grandfathered Plan.

ARTICLE IX

VALUATION OF ACCOUNT BALANCES; INVESTMENTS

Section 9.1

Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

Section 9.2

Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article IX (“investment allocation”).

Section 9.3

Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.

 

20



--------------------------------------------------------------------------------

Section 9.4

Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

Section 9.5

Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

Section 9.6

Company Stock. The Committee may include Company Stock as one of the investment
options described in Section 9.3. The Committee may, in its sole discretion,
limit the investment allocation of Company Contributions to Company Stock. The
Committee may also require Deferrals consisting of equity-based Compensation to
be allocated to Company Stock.

Section 9.7

Diversification. Subject to Section 9.6 and to restrictions imposed by the
Committee which may include stock ownership requirements, the terms of
applicable equity awards and the Company’s insider trading policies,
Participants may allocate investments in any Account to or from units of Company
Stock. Subject to such restrictions, the portion of an Account that is invested
in Company Stock will be paid under Article VII in the form of cash.

 

21



--------------------------------------------------------------------------------

Section 9.8

Effect on Installment Payments. If an Account is to be paid in installments, and
payment of units held in the Participant’s Account is to be made in Company
Stock, the Committee will determine the portion of each payment that will be
paid in the form of Company Stock.

Section 9.9

Dividend Equivalents. Dividend equivalents with respect to Company Stock will be
credited to the applicable Accounts in the form of additional shares or units of
Company Stock. Dividends will be paid with respect to units of Company Stock
credited to a Participant’s Accounts as of the dividend record date.

Section 9.10

Stock Splits, Restructurings, Etc. In the event of a stock dividend, split-up or
combination, merger, consolidation, reorganization, recapitalization, or other
change in the corporate structure or capitalization affecting the Company Stock,
the Committee may make appropriate adjustments to the number of units credited
to Participant Accounts. The determination of the Committee as to such
adjustments, if any, to be made shall be conclusive.

ARTICLE X

AMENDMENT AND TERMINATION OF PLAN

Section 10.1

Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X. Each
Participating Employer may also terminate its participation in the Plan.

Section 10.2

Amendments. The Company, by action taken by its Board of Directors or the
Committee, may amend the Plan at any time and for any reason, provided that any
such amendment shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date) or
reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant.

Section 10.3

Termination. The Company, by action taken by its Board of Directors or the
Committee, may terminate the Plan and pay Participants and Beneficiaries their
Account Balances in a single lump sum at any time, to the extent and in
accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a Participating
Employer terminates its participation in the Plan, the benefits of affected
Employees shall be paid at the time provided in Article VI.

 

22



--------------------------------------------------------------------------------

Section 10.4

Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.

ARTICLE XI

MISCELLANEOUS

Section 11.1

Unfunded Plan. This Plan is intended to be an unfunded plan maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees, within the meaning of Sections 201,
301 and 401 of ERISA. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. However, the
Company may (but shall not be obligated to) create one or more grantor trusts,
the assets of which are subject to the claims of the Company’s creditors, to
assist it in accumulating funds to pay its obligations under the Plan. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. The rights of a Participant to receive benefits under the Plan from
the Company shall in no event be greater than the rights of a general and
unsecured creditor of the Company.

Section 11.2

Nonassignability. Except as specifically set forth in the Plan with respect to
the designation of Beneficiaries, neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

23



--------------------------------------------------------------------------------

Section 11.3

Validity and Severability. The invalidity or unenforceability of any provision
of this Plan shall not affect the validity or enforceability of any other
provision of this Plan, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 11.4

Governing Law. The validity, interpretation, construction and performance of
this Plan shall in all respects be governed by the laws of the State of Florida,
without reference to principles of conflict of law, except to the extent
preempted by federal law.

[SIGNATURE ON FOLLOWING PAGE]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby executes this MPS Group, Inc.
Executive Deferred Compensation Plan as of the 30th day of December, 2008, to be
effective as of the Effective Date.

 

MPS GROUP, INC. By:   /s/ Timothy Payne Name:   Timothy Payne Title:   President
and CEO

 

25